


Exhibit 10.16


 
FIRST AMENDMENT TO LEASE
 
AND SUBSTITUTION AND EXCHANGE AGREEMENT
 
THIS FIRST AMENDMENT TO LEASE AND SUBSTITUTION AND EXCHANGE AGREEMENT (the
“Agreement”) is made as of February 14, 2011, by and between GERB (CT) QRS
14-73, INC., a Delaware corporation, as landlord (“Landlord”), having an address
at c/o W. P. Carey & Co. LLC, 50 Rockefeller Plaza, 2nd floor, New York, New
York, 10020, and GERBER SCIENTIFIC, INC., a Connecticut corporation (“Gerber”),
and GERBER SCIENTIFIC INTERNATIONAL, INC., a Connecticut corporation (“Gerber
Scientific”), as tenant, each having an address at c/o Gerber Scientific, Inc.,
83 Gerber Road West, South Windsor, Connecticut, 06074.
 
WITNESSETH:
 
WHEREAS, Landlord entered into that certain Lease Agreement dated as of July 31,
2001 (the “Lease”), for certain real property located at (i) 83 Gerber Road
West, South Windsor, Connecticut (the “Release Premises”), (ii) 151 Batson
Drive, Manchester, Connecticut (“Manchester Premises”), and (iii) 55 Gerber Road
West, South Windsor, Connecticut (“55 Gerber Road Premises”; the Manchester
Premises and the 55 Gerber Road Premises collectively are referred to as the
“Remaining Premises”; the Release Premises and the Remaining Premises
collectively are referred to as the “Existing Premises”) with Gerber, Gerber
Scientific Products, Inc., a Connecticut corporation (“Gerber Products”), Gerber
Technology, Inc., a Connecticut corporation (“Gerber Technology”), and Gerber
Coburn Optical, Inc., a Delaware corporation (“Gerber Coburn”; Gerber, Gerber
Products, Gerber Technology and Gerber Coburn collectively are referred to as
“Original Tenant”);
 
WHEREAS, on April 30, 2003, two (2) of the four (4) entities that comprised
Original Tenant under the Lease (i.e. Gerber Products and Gerber Technology)
merged to form Gerber Scientific;
 
WHEREAS, on October 31, 2003, a third entity that comprised Original Tenant
under the Lease (i.e. Gerber Coburn) also merged into Gerber Scientific,
resulting in Gerber and Gerber Scientific being the surviving entities
comprising tenant under the Lease (Gerber and Gerber Scientific collectively are
referred to as “Tenant”);
 
WHEREAS, Landlord and Tenant desire to amend the Lease, inter alia, (i) to
accept a termination of the Lease as to the Release Premises only, (ii) to add
that certain real property consisting of the land and improvements located at 24
Industrial Park Road, Tolland, Connecticut, and O Gerber Road, Tolland
Connecticut, as more particularly described on Exhibit “A” annexed hereto and
made a part hereof (the “Substitute Premises”), as a part of the Existing
Premises under the terms of the Lease for the balance of the Term thereof, all
upon the terms and conditions hereinafter set forth;
 
WHEREAS, Tenant or an affiliate thereof is the fee owner and sole occupant of
the Substitute Premises; and
 
WHEREAS, in connection with the foregoing termination and substitution,
effective as of the date hereof (the “Exchange Date”), (i) Landlord shall convey
and assign all of its right, title and interest in and to the Release Premises
to Tenant or its designee, and (ii) Tenant shall cause fee simple title in and
to the Substitute Premises to be conveyed to Landlord.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, effective as of the Exchange Date, Landlord
and Tenant hereby covenant and agree as follows:
 
1. Termination and Substitution.
 
(a)           Subject to the provisions of this Agreement and notwithstanding
anything to the contrary contained in the Lease, effective as of the Exchange
Date, the Release Premises no longer shall be or constitute part of the
“Premises” as defined in the Lease and the Substitute Premises shall be added to
the Remaining Premises and shall be and become a part of the Existing Premises,
with the intent and purpose that the Term of the Lease, with respect to the
Release Premises only, be wholly merged and extinguished with the same force and
effect as if the Exchange Date were the date set forth in the Lease as the
expiration date, except for any obligations or indemnities expressly provided to
survive the expiration or termination of the Lease – it being agreed that
nothing herein shall relieve Tenant of its responsibilities under the terms of
the Lease with respect to any third-party claims arising from events occurring
in, on or about the Release Premises, or in connection therewith, and arising or
accruing prior to the Exchange Date (including any indemnification obligations
and/or insurable claims), all as and to the extent specifically provided for in
the Lease.
 
(b)           Tenant represents, warrants and covenants to Landlord, and agrees
on behalf of itself and its successors and assigns that (i) Tenant has not done
or suffered (and will not do or suffer) anything whereby the Lease or any of the
Existing Premises or the Substitute Premises has (or will) become encumbered in
any way whatsoever, whether as security or otherwise, except by the “Permitted
Encumbrances” set forth on Exhibit “B” attached hereto and made a part hereof
and except as set forth in Section 6 below, (ii) Tenant is the sole holder of
Tenant’s entire interest under the Lease, (iii) Tenant has not assigned its
interests under the Lease or with respect to the Substitute Premises, and (iv)
there are no subleases or other occupancy agreements affecting any portion of
the Existing Premises or the Substitute Premises nor has Tenant otherwise
granted any party any right or option to use the Existing Premises or the
Substitute Premises, or any portion thereof, and no such sublease affects the
right of Tenant to consummate the termination and substitution contemplated
herein, except for the Sublease (hereinafter defined) referenced in Section 6
below.
 
(c)           Through and including the Exchange Date, Tenant shall continue to
pay to Landlord any and all rent and other payments, sums or charges due or to
become due pursuant to the terms of the Lease with respect to the Existing
Premises, including, without limitation, all payments of Basic Rent and any
items of Additional Rental as set forth in the Lease.  There shall be no
prorations of any taxes, utilities and other charges payable with respect to the
Release Premises or the Substitute Premises.


(d)           On the Exchange Date, (i) the Release Premises shall be conveyed
to Tenant (or its designee) by special warranty deed with covenants against
grantor’s acts and by bill of sale without recourse or warranty and shall be
delivered to Tenant (or its designee) in its “as-is,” “where-is” condition, with
all faults, and without any representation or warranty whatsoever, express or
implied, and (ii) the Substitute Premises shall be conveyed to Landlord by
special warranty deed with covenants against grantor’s acts and by bill of sale
with warranty of title and shall be delivered to Landlord in its “as-is”,
“where-is” condition, but subject to all of the covenants, representations and
warranties set forth in the Lease and applicable to the Existing Premises or any
part thereof.


(e)           As of the Exchange Date, each of Landlord and Tenant hereby
forever releases, discharges and relieves the other and its successors and
assigns from any and all claims, obligations and liabilities of every kind and
nature whatsoever relating to the Release Premises or any part thereof, other
than those that expressly survive termination of the Lease pursuant to its terms
or the terms of this Agreement.


2. Substitute Premises. From and after the Exchange Date, the Substitute
Premises shall be and constitute a part of the “Premises” (as defined in the
Lease) for all purposes under the Lease, including, without limitation, Section
2.1(a) thereof.  Tenant expressly acknowledges and agrees that (i) Tenant
currently is in legal and physical possession of the Substitute Premises (and
has been in continuous occupancy since the commencement of the Lease) and agrees
that same are in good and satisfactory condition for Tenant’s purposes and the
uses permitted under the Lease, (ii) Tenant shall continue to occupy the
Substitute Premises in accordance with its obligations under the Lease, and
(iii) currently (to the best of Tenant’s knowledge) Landlord is not in default
of any of its obligations under the Lease.
 
3. Legal Description Exhibit. The legal description of the Release Premises set
forth in “Schedule A, Part I” to the Lease and identified therein as the “Second
Piece” hereby is deleted in its entirety, and Exhibit “A” annexed hereto
containing the legal description of the Substitute Premises shall be added to
the Lease as a part of said Schedule A, Part I, and substituted in place
thereof.  All remaining exhibits to the Lease that are not modified herein shall
remain in full force and effect.
 
4. Effect on Lease. The Term of the Lease and the Basic Rent due thereunder
shall not in any way be altered or modified, now or hereafter, as a result of
the termination and substitution contemplated hereby, irrespective of any
difference in fair market value between the Release Premises and the Substitute
Premises, except to the extent of the adjustment of Basic Rent under Section 13
below.  Without in any way altering or diminishing the continuing obligations
and indemnities set forth above, except as aforesaid, effective as of the
Exchange Date, any and all references in the Lease to the land and improvements
constituting the Release Premises (however denominated) shall be deemed deleted
therefrom.
 
5. Manchester Premises.  Tenant hereby agrees (i) to spend at least $200,000
refurbishing and renovating the Manchester Premises to bring same into good
repair and condition such that it complies with Article II of the Lease by June
1, 2011, and (ii) to continue to occupy the Manchester Premises in accordance
with its obligations under the Lease.
 
6. Coburn Sublease.  The parties acknowledge that, as part of the transactions
contemplated by this Agreement, Tenant sold a portion of its business operations
to Coburn Technologies, Inc., a Connecticut corporation (“Coburn”), on December
31, 2010.  Accordingly, Tenant, as sublessor, entered into an Amended and
Restated sublease (“Sublease”), effective as of December 31, 2010 with Coburn,
as sublessee, for the 55 Gerber Road Premises. A copy of the Sublease, to which
Landlord consented, is attached hereto as Exhibit “C”.
 
7. Representations and Warranties of Tenant. Tenant hereby represents, warrants
and certifies to Landlord that:
 
(a)           pursuant to the terms of Section 2.1 of the Lease, Tenant shall
maintain all parts of each of the properties comprising the Premises and to keep
each of the properties comprising the Premises in good repair, including,
without limitation, the maintenance and all costs and expenses associated with
any and all travel easements, driveways, parking lots, sanitary easements, sewer
easements, water easements, cable easements and utility easements and any and
all other easements over, under, across or through the Release Premises or the
55 Gerber Road Premises;
 
(b)           all work described in all building permits on each of the
properties comprising the Premises has been completed and final governmental
inspections have occurred with no outstanding conditions to be satisfied, all in
accordance with the local jurisdiction laws and requirements, except for the
following work and the associated building permits:
 
 
(i)
with respect to the Substitute Premises, certain work relating to the
installation of a rooftop HVAC unit as more particularly described in permit
number M-10-88, certain work relating to the installation of interior office
partitions as more particularly described in permit number B-10-278, certain
sprinkler work as more particularly described in permit number B-10-319, certain
electrical work as more particularly described in permit number E-10-167, and
certain electrical work as more particularly described in permit number
E-10-213;



 
(ii)
with respect to the Manchester Premises, certain electrical work as more
particularly described in permit number 09003135, and certain work relating to
the installation of a sign as more particularly described in permit number
05000594;

 
(iii)
with respect to the 55 Gerber Road Premises, certain plumbing work as more
particularly described in permit number 1000013, certain work relating to
interior renovations as more particularly described in permit number 1000249,
certain minor interior renovations to include cased openings in existing
non-load bearing partitions and new drywall as more particularly described in
permit number 1000417, and certain sprinkler work as more particularly described
in that certain application for sprinkler permit dated January 18, 2000; and



 
(iv)
with respect to the Manchester Premises, certain work the non-completion of
which resulted in a notation of a “failed” certificate of occupancy from the
Town of Manchester (the “Batson Certificate of Occupancy”) on the report of
James Roy, Inspector for the Town of Manchester Building Inspection Division
dated Friday, January 29, 2010 (the “Manchester Report”);



 
(the foregoing exceptions in (i), (ii), (iii) and (iv) shall be collectively
referred to herein as the “Open Permits”); and



 
(c)
tenant has commenced efforts to complete all work described in each of the Open
Permits and the Manchester Report in accordance with the local jurisdiction laws
and requirements. Further, Tenant covenants and agrees that it shall diligently
continue such efforts and shall with commercially reasonable promptness complete
all such work described in each of the Open Permits and the Manchester Report,
obtain a final governmental inspection of such work, and satisfy all conditions,
if any, required to be satisfied pursuant to such inspection such that (i) all
Open Permits shall be formally “closed” and (ii) the Batson Certificate of
Occupancy shall be valid and in full force and effect with no open work or
unsatisfied conditions; provided, however, that Tenant shall satisfy the
foregoing covenants by and as of August 10, 2011, or such earlier date as may be
required to prevent any applicable governmental entity from issuing, imposing or
levying citations or fines or from prosecuting Tenant or Landlord for failure to
do so, and Tenant shall not be in violation of such covenants if by and as of
such applicable date all such work, inspections and conditions are so completed
and satisfied, all Open Permits are so formally “closed”, and the Batson
Certificate of Occupancy is valid and in full force and effect with no open work
or unsatisfied conditions and Tenant delivers to Lender and Landlord a written
certification that Tenant has timely complied with the covenants set forth in
this sentence;



 
(d)
all taxes and related liabilities, including real property taxes, which have
become due and payable on any of the properties comprising the Premises have
been paid in full and Tenant does not know of any basis for additional
assessments in respect of any such taxes or related liabilities for prior years;



 
(e)
after the Exchange Date, (ii) each of the 55 Gerber Road Premises, the
Manchester Premises and the Substitute Premises will be in compliance with all
legal requirements, including, without limitation, setbacks, parking, and
zoning, and (ii) each of the 55 Gerber Road Premises, the Manchester Premises
and the Substitute Premises shall have all easements necessary for its
respective operation, including, without limitation, easements for
ingress/egress, water and sewer, parking (on adjacent properties) and cable
lines;



 
(f)
after the Exchange Date, (i) each of the 55 Gerber Road Premises, the Manchester
Premises and the Substitute Premises will have a sufficient number of parking
spaces to comply with the applicable zoning requirements and (ii) each of the 55
Gerber Road Premises, the Manchester Premises and the Substitute Premises, and
the present and contemplated uses thereof, will be in compliance with all
applicable zoning ordinances, building codes, land use laws, Environmental Laws
(as defined in that certain Open End Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated as of December 20, 2001 and in that
Open End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing to be made by Landlord in favor of Bank of America, National
Association, successor by merger to LaSalle Bank National Association, as
Trustee for Bear Stearns Commercial Mortgage Securities Inc., Commercial
Mortgage Pass Through Certificates, Series 2002-TOP6 (“Lender”)  (simultaneously
herewith), and other similar laws;



 
 (g)
tenant covenants and agrees that on or before May 10, 2011, it shall install, or
cause to be installed, handrails on each side of the concrete steps leading to a
door at the west side of the building located on the Substitute Premises;
currently, no handrails are installed on such steps; and



 
(h)
except as set forth in the title policy delivered to Lender in connection with
the release of the Released Premises and the substitution of the Substitute
Premises, there are no monetary encumbrances or liens of any kind or nature
against the 55 Gerber Road Premises, the Manchester Premises or the Substitute
Premises.



8. Costs and Expenses.  Tenant agrees to pay at Closing $30,000 toward the cost
of: (i) all costs and expenses incurred by Landlord and Tenant in connection
with the substitution and exchange transaction contemplated hereby, including,
without limitation, transfer taxes and recording fees and charges, the cost of
appraisals, environmental reports, property condition report and zoning reports;
UCC and related searches; owner’s title insurance charges and premiums
(including endorsements), the cost of surveys; the costs of any updates to any
of the foregoing or any reliance letters required in connection therewith; and
the fees and expenses of Landlord’s and Tenant’s counsels, and (ii) all costs
and expenses incurred by Landlord and Tenant in connection with obtaining any
approval or consent to the transaction contemplated hereby from their respective
mortgage lenders, including, without limitation, any negotiation, modification
and/or recordation of any loan documents or non-disturbance agreements, charges,
fees, costs of updates or additions to searches or any of the reports identified
under clause (i) hereof or any reliance letters required in connection
therewith, either party’s lender’s title charges and premiums (including
endorsements), and the fees and expenses of each party’s lender’s
counsel.  Landlord shall be responsible for all such costs and expenses in
excess of such $30,000 contribution.
 
9. Tenant Entities. Each constituent entity comprising Tenant, jointly and
severally, acknowledges and agrees, by its execution of this Agreement, that it
is bound by all of the conditions, obligations and terms of the Lease just as if
each of them constituted a co-Tenant and had executed the Lease instead of the
members of Original Tenant.
 
10. Environmental Testing.  The parties acknowledge that the Substitute Property
constitutes an “establishment” as defined in §22a-134 et seq. of the Connecticut
General Statutes, as amended (the “Transfer Act”), and that the transfer of the
Property will require compliance with the Transfer Act.  Tenant, as seller,
covenants and agrees that, at its sole cost and expense, no later than ten (10)
days following the Closing, it shall prepare and file with the Connecticut
Department of Environmental Protection (“DEP”) (i) all filings, reports and
certifications required by §22a-134a of the Transfer Act, including specifically
“Form III” and an accompanying Environmental Condition Assessment Form, both
prepared in accordance with all applicable DEP regulations, with Tenant signing
all certifications in such documents as the “certifying party,” as defined in
the Transfer Act, and (ii) all other documents and information requested by DEP
that is necessary to relieve Landlord, as purchaser, of any obligations and
liability under the Transfer Act.  Tenant covenants and agrees, at its sole cost
and expense, to perform all its obligations as “certifying party” under the
Transfer Act, including, without limitation, investigating the Substitute
Property in accordance with prevailing standards and guidelines, and if
required, remediating the Substitute Property so that it complies with the
Connecticut Remediation Standards Regulations (“RSRs”) then in effect (currently
Connecticut Regulations of State Agencies §22a-133k-1, et seq.), and either
obtaining the approval of the DEP that any such required remediation has been
completed or causing its licensed environmental professional to issue its
verification that the remediation has been performed in accordance with the
RSRs.  The parties shall cooperate with each other in the execution and filing
of all such documents.
 
11. Notice of Lease; SNDA. On the Exchange Date and contemporaneously with the
recording of the deed for the Substitute Premises, the parties shall execute and
record an Amended and Restated Notice of Lease in the form attached hereto as
Exhibit “D,” deleting the legal description of the Release Premises and
substituting the legal description of the Substitute Premises in place
thereof.  In the event that the foregoing Amended and Restated Notice of Lease
is recorded after any encumbrance or mortgage created by or through Landlord,
Landlord shall cause its mortgagee or other lien holder to execute and deliver a
Subordination, Non-Disturbance and Attornment Agreement substantially in the
form attached hereto as Exhibit “E” for the benefit of Tenant.
 
12. Notices. Section 8.1 of the Lease hereby is amended by deleting the carbon
copy notice address for Tenant and substituting the following in place thereof:
 
“With a copy to:
 
Cummings & Lockwood LLC
Six Landmark Square
Stamford, CT 06901
Attn: Andrew D. Kupinse, Esq.”


 
13. Renewal of Lease. The first sentence of Section 1.4 of the Lease hereby is
deleted in its entirety and replaced with the following:
 
“The Lease Term shall be extended automatically for the Premises for a total of
two (2) additional periods of ten (10) years each, each commencing at midnight
on the day following the day on which the then-existing term of this Lease
expires (each, an “Extended Term”), unless Lessee shall notify Lessor of its
election not to extend the Lease Term with respect to any portion or all of the
Premises by giving notice thereof as to each Extended Term no later than
eighteen (18) months prior to the expiration of the then-existing term.  For
avoidance of doubt, at the expiration of each then-existing term, Tenant shall
have the option to renew or not to renew the Lease with respect to each
individual property that comprises the Premises.”
 
14. Basic Rent. The first paragraph under the heading “Basic Rent Extended
Terms” on Schedule B to the Lease hereby is deleted in its entirety and replaced
with the following:
 
“For each individual property that comprises the Premises for which Tenant
chooses to renew the Lease, for each Extended Term, Rent shall be based on the
allocated amount of Rent due for each such property in the immediately preceding
lease year, subject to annual increases, but not decreases, in the Consumer
Price Index not to exceed 4%.  Consumer Price Index shall have the meaning
ascribed below.”
 
15. Allocations.  Schedule E to the Lease hereby is amended by deleting “83
Gerber Road” and inserting “24 Industrial Park Road, Tolland” in place
thereof.  The corresponding Acquisition Cost and Rent Allocation shall not be
deemed altered or modified, irrespective of any difference in fair market value
between the Released Premises and the Substitute Premises either on the
Commencement Date of the Lease or the Exchange Date.
 
16. Modifications. This Agreement may be modified only in writing, signed by the
parties.
 
17. Not an Offer.  The submission of this counterpart to Tenant shall not
constitute an offer by Landlord and in no event shall this Agreement be binding
upon or enforceable against Landlord or Tenant unless and until both parties
have executed and unconditionally delivered to the other an executed counterpart
of this Agreement.
 
18. Broker. Each of Landlord and Tenant represents to the other that it has
dealt with no broker or finder in connection with the execution of this
Agreement and agrees to indemnify, defend, hold and save the other harmless from
and against any and all liabilities, damages and expenses arising from or
relating to any claim of any broker or finder claiming to have dealt with such
party with respect to this Agreement (including, without limitation, the cost of
counsel fees in connection with the defense of any such claim or the enforcement
of such party’s obligations under this Section.
 
19. Conveyance Taxes. Landlord shall be responsible for and agrees to indemnify,
defend and hold Tenant harmless from and against any and all additional
conveyance taxes, claims, causes of action, losses, damages, fines, penalties,
interest, costs and expenses (including without limitation, reasonable
attorneys’ fees and costs) (collectively the “Losses”), to the extent caused by
or resulting from any applicable State of Connecticut, Town of South Windsor or
Town of Tolland conveyance taxes due and payable in connection with the transfer
of the Substitute Premises by Tenant to Landlord and the transfer of the
Released Premises by Landlord to Tenant (the “Conveyance Taxes”).
 
20. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns. The
foregoing sentence shall not be construed to grant either party any rights to
assign the Lease except as expressly set forth therein.  Except as specifically
amended herein, all of the terms, covenants and conditions of the Lease hereby
are ratified and confirmed in all respects and shall remain in full force and
effect and be binding upon the parties hereto.
 
21. Capitalized Terms. All capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to them in the Lease.
 
22. Governing Law. This Agreement shall be governed by the laws of the State of
Connecticut.
 
23. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Agreement to be duly
executed as of the date first above written.
 


 
                                                                                                            
LANDLORD:
 
                                                                                                           
GERB (CT) QRS 14-73, INC.,
 
                                                                                                            
a Delaware corporation
 


 
                                                                                                            
By: /s/  Nicolas Isham
 
                                                                                                            Name:
Nicolas Isham
 
                                                                                                            Title:   Second
Vice President
 


 
                                                                                                          
TENANT:
 
                                                                                                          
GERBER SCIENTIFIC, INC.,
 
                                                                                                           a
Connecticut corporation
 


 
                                                                                                         
By: /s/  William V. Grickis, Jr.
 
                                                                                                                                                                                                         
Name: William V. Grickis, Jr.
 
                                                                                                         
Title:  Senior Vice President
 
                                                                                                        
GERBER SCIENTIFIC INTERNATIONAL, INC., a Connecticut corporation
 


 
                                                                                                        
By: /s/  William V. Grickis, Jr.
 
                                                                                                                                                                                                  
Name: William V. Grickis, Jr.
 
                                                                                                       
Title:  Secretary
 

